Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JULY 30, 2009 SECURITIES ACT FILE NO. 033-69804 INVESTMENT COMPANY ACT FILE NO. 811-08062 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 30 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 30 [X] (Check Appropriate Box or Boxes) NICHOLAS EQUITY INCOME FUND, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI 53202 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jeffrey T. May, Senior Vice President Nicholas Equity Income Fund, Inc. 700 North Water Street Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Marcia Y. Lucas, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 3300 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b). [ x ] On July 31, 2009 pursuant to paragraph (b). [ ] 60 days after filing pursuant to paragraph (a)(1). [ ] On (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS July 31, 2009 NICHOLAS EQUITY INCOME FUND, INC. Consistency in a World of Change [INSERT ARTWORK  OAK TREE] The Securities and Exchange Commission has not approved or disapproved of the Fund's shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 700 North Water Street Milwaukee, Wisconsin 53202 www.nicholasfunds.com Nicholas Equity Income Fund, Inc. (the "Fund") is a diversified mutual fund. The Fund's primary investment objective is to produce reasonable income for the investor. Moderate long-term growth is a secondary consideration. This Prospectus gives vital information about the Fund. For your benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser NICHOLAS COMPANY, INC. Minimum Initial Investment - $500 TABLE OF CONTENTS Page OVERVIEW 1 INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 5 FINANCIAL HIGHLIGHTS 9 THE FUND'S INVESTMENT ADVISER 10 PRICING OF FUND SHARES 11 PURCHASE OF FUND SHARES 12 REDEMPTION AND EXCHANGE OF FUND SHARES 14 USE OF A PROCESSING INTERMEDIARY TO PURCHASE AND REDEEM FUND SHARES 16 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 17 TRANSFER OF FUND SHARES 18 DISTRIBUTION OF FUND SHARES 18 DIVIDENDS, DISTRIBUTIONS AND FEDERAL TAX STATUS 18 DIVIDEND AND DISTRIBUTION REINVESTMENT PLAN 19 SYSTEMATIC WITHDRAWAL PLAN 19 TAX DEFERRED ACCOUNTS 19 DISCLOSURE OF PORTFOLIO HOLDINGS 19 FOR MORE INFORMATION ABOUT THE FUND Back Cover You should rely only on the information contained in this document, or incorporated by reference. The Fund has not authorized anyone to provide you with information that is different. This Prospectus is not an offer to sell, or a solicitation of an offer to buy shares of the Fund to any person in any state or jurisdiction where it is unlawful to make such an offer. Changes in the affairs of the Fund have possibly occurred between the date of this Prospectus and the time you receive it. OVERVIEW Investment Objective The Fund's main goal is to produce reasonable income and the Fund's secondary goal is moderate long-term growth. Reasonable income is a primary investment objective and may not be changed without shareholder approval. Moderate long-term growth is the Fund's secondary investment objective and may be changed by the Fund's Board of Directors without shareholder approval with advance notice to shareholders. Principal Investment Strategies To achieve reasonable income, the Fund seeks an income yield that exceeds the corporate dividend yield on the securities included in the Standard & Poor's 500 Composite Stock Price Index ("S&P 500 Index"). The market capitalization of the securities held by the Fund as of June 30, 2009 ranged from a low of $46 million to a high of $147 billion. To achieve moderate long-term growth, the Fund seeks a five-year return which approximates three-fourths of the average total return achieved over a five-year period on the S&P 500 Index. To pursue the Fund's investment objectives, the Fund invests in a diversified portfolio of income-producing equity securities (including common stocks, preferred stocks and convertible securities) and corporate and government fixed income investments (including notes, bonds and debentures). The Fund is not managed as a balanced portfolio. The Fund invests, under normal market conditions, at least 80% of its net assets in equity securities. The Fund's Board of Directors may change this policy without shareholder approval. However, the Fund will not change this policy of investing at least 80% of its net assets in equity securities without first changing the Fund's name and providing at least 60 days prior notice to shareholders. The Fund's asset allocation is determined by its Adviser, Nicholas Company, Inc. (the "Adviser"), at any given time in light of its assessment of current economic conditions and investment opportunities. In selecting investments, the Adviser performs its own credit analysis on the credit quality of issuers. In this evaluation, the Adviser considers, among other things, the issuer's financial resources, its sensitivity to economic conditions and trends, its operating history, the quality of the issuer's management and regulatory matters. The Fund may invest in both investment grade and non-investment grade securities and its investments may include both rated and unrated securities. The Fund is subject to the following restriction: at time of investment, not more than 20% of the Fund's total assets may be invested in non-investment grade preferred stocks, convertible securities and debt securities. The Fund invests in both short-term and long-term debt securities and is not limited as to the maturities of the securities in which it invests. For further information on the Fund's principal investment strategies and how the Fund invests, see "Investment Objectives, Principal Investment Strategies and Risks." Principal Risks of Investing As with any mutual fund, the Fund cannot guarantee that it will meet its goals or that its performance will be positive over any period of time. The Fund's investments change in value. Consequently, the value of your Fund shares may change. If the value of the Fund shares or the values of the Fund's investments go down, you may lose money. The principal risks of investing in the Fund are: Stock Market Risk  Stock market risk involves the possibility that the value of the Fund's investments in equity securities will decrease because of declines in the stock market, regardless of the success or failure of the operations of the Fund's portfolio companies. At other times, there are specific factors that may adversely affect the value of a particular investment of the Fund. -1- Credit Risk  Credit risk involves the possibility that the issuers of securities held in the Fund's portfolio may fail to make timely interest and principal payments. The Fund's investments may include non- investment grade securities (securities with lower credit qualities) which recognized rating agencies consider speculative with respect to the issuer's continuing ability to pay interest or principal. Interest Rate Risk  Interest rate risk refers to the risk that the prices of the Fund's investments, particularly fixed income investments, are likely to fall if interest rates rise. This is because the prices of debt securities typically move in the opposite direction of interest rates. Debt securities with longer maturities generally are affected to a greater degree than debt securities with shorter maturities. Because the Fund does not have a policy limiting the maturity of its investments, and the Fund may invest in debt securities with longer maturities, the Fund may be subject to greater interest rate risk than a fund that primarily invests in short-term debt securities. In addition, the income you receive from the Fund is based in part on interest rates which can vary widely over the short- and long-term. If interest rates decline, your income from the Fund may decline as well. Selection Risk  The Fund also faces selection risk, which is the risk that the investments the Fund purchases will underperform markets or other mutual funds with similar investment objectives and strategies. Risks Related to Preferred Stock and Convertible Investments  Preferred stocks may provide a higher dividend rate than the interest yield on debt securities of the same issuer, but are subject to greater risk of fluctuation in market value and greater risk of non-receipt of income. Preferred stocks are in many ways like perpetual debt securities, providing a stream of income but without a stated maturity date. Because they often lack a fixed maturity or redemption date, preferred stocks are likely to fluctuate substantially in price when interest rates change. The value of convertible preferred stock and debt securities convertible into common stock generally will be affected by its stated dividend rate or interest rate, as applicable, and the value of the underlying common stock. As a result of the conversion feature, the dividend rate or interest rate on convertible preferred stock or convertible debt securities generally is less than would be the case if the security were not convertible. Therefore, the value of convertible preferred stock and convertible debt securities will be affected by the factors that affect both equity securities (such as stock market movements) and debt securities (such as interest rates).
